Citation Nr: 1814572	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of  service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral tinnitus.

5. Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The request to reopen a claim of service connection for PTSD is deemed to also encompass a merits evaluation of other psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the adjudication of PTSD in the statement of the case is also deemed to have implicitly addressed anxiety as well and the Board finds that it has jurisdiction over both claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal a September 1993 denial of service connection for PTSD; new and material evidence was not received within one year of that decision or any time thereafter.

2. The Veteran did not appeal the September 1993 denial of service connection for bilateral hearing loss; new and material evidence has been received since that time.

3. The evidence is at least in equipoise that the Veteran's tinnitus is related to his active service.

4. The weight of the evidence shows that the Veteran's anxiety disorder is related to his active service.


CONCLUSIONS OF LAW

1. The September 1993 RO denial of service connection for PTSD became final, and no new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

2. The September 1993 RO denial of service connection for bilateral hearing loss became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156.

3. The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

4. The criteria for service connection for an anxiety disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108; 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. 3.156 (c) (2017).  

The Veteran is competent to report symptoms and experiences observable by his senses, but not to assess the etiology of disorders, as this requires specialized training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

PTSD

The Veteran seeks to reopen his claim of service connection for PTSD.  The RO originally denied service connection for PTSD in a September 1993 rating decision that became final.  The basis for the denial was the lack of diagnosis of PTSD. In February 2012, the Veteran requested to reopen his claim of service connection for PTSD.  For the reasons below, the Board finds that reopening is not warranted.

The evidence considered along with the September 1993 rating decision included VA treatment records and the Veteran's statements about stressors he experienced in Vietnam.  

Since the September 1993 rating decision became final, the Veteran has submitted additional statements describing stressors he experienced in Vietnam, including witnessing or hearing about the death of comrades and the dismemberment of the base barber.  The Veteran also alleged witnessing a building blowing up and seeing "VC tortured in tiger cages."  The Veteran's statements are not new and material because they do not relate to an unestablished fact that is necessary to substantiate the claim, a diagnosis of PTSD.  The Veteran is not competent to diagnose PTSD.  See Jandreau, 492 F.3d 1372 at 1377.  The Veteran's statements of stressors experienced in Vietnam were cumulative to his claim of service connection for PTSD that was denied in the September 1993 rating decision and the statements could not reasonably substantiate the claim.  

The Veteran's representative has alleged that relevant service department records have been associated with the claims file since the prior decision under the provisions of 38 C.F.R. 3.156 (c).  However, the personnel records obtained in February 2012, April 2012, and September 2015 consist of administrative remarks, record of service, embarkation slips and service treatment records.  The administrative remarks noting the Veteran's service in Vietnam as a part of Operation SHUFLY were already of record and considered by VA.  The Veteran's service treatment records do not indicate a diagnosis relevant to PTSD.  The additional records, which consist of travel and duty assignment locations in the United States, are also not relevant to the Veteran's claim for PTSD.

In sum, the Veteran has not presented new and material evidence relevant to the claim for PTSD.  Without new and material evidence, the claim of service connection for PTSD cannot be reopened at this time.  38 C.F.R. § 3.156(a).  

Bilateral hearing loss

The Veteran seeks to reopen his claim of service connection for bilateral hearing loss.  The RO originally denied service connection for bilateral hearing loss in an unappealed September 1993 rating decision due to a lack of diagnosis of bilateral hearing loss. In February 2012, the Veteran requested to reopen his claim.  For the reasons below, the Board finds that reopening is warranted.

The evidence considered along with the September 1993 rating decision included VA treatment records, including an audiogram from July 1993 that showed the Veteran had mild hearing loss limited to high frequencies for each ear, which was not compensable for VA purposes, but does indicate some hearing loss.  See Hensley v. Brown, 5 Vet App. 155, 157 (1993); 38 C.F.R. § 4.85.  There were no service treatment records (STRs) associated with the claim until after the September 1993 rating decision became final.

Since the September 1993 rating decision became final, the Veteran underwent another VA audiological examination in August 2012.  The Veteran complained of hearing problems.  He explained that everybody told him he talks too loud, and he cannot hear his DVD player.  The Veteran is competent to report symptoms of hearing loss.  Charles v. Principi, 16 Vet. App. 370 (2002).  Overall, the Given the Veteran's statements of symptoms received since the last final decision provides further evidence of continuity of symptomatology and thus relates to an unestablished fact necessary to substantiate the claim.  

In sum, the Veteran has presented new and material evidence relevant to the claim for bilateral hearing loss.  With new and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.  38 C.F.R. § 3.156(a).  

III. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system, including hearing loss and tinnitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The Veteran claimed service connection for tinnitus in a February 2012 claim.  For the reasons below, the Board finds that service connection is warranted.

The Veteran contends that he is entitled to service connection for bilateral tinnitus resulting from noise exposure during service.  

In regard to a current disability of tinnitus, the Veteran has made conflicting statements.  The Veteran underwent a hearing examination in August 2012, at which he denied having tinnitus.  In an October 2012 statement, the Veteran reported ringing in his ears, which he claimed to have experienced since service, and which had worsened over time.  The Veteran is competent to report and diagnose lay observable disabilities, such as tinnitus.  Charles, 16 Vet. App. at 370; Jandreau, 492 F.3d 1372 at 1377.  Accordingly, the Board finds the Veteran has a current disability of tinnitus.

Considering the second element of service connection, an in-service event, the Veteran's service records indicate he was an aircraft mechanic.  As such, noise exposure that could cause tinnitus is conceded.  

Regarding a link between the Veteran's service and his tinnitus disability, the Veteran stated that he had ringing in his ears and it has worsened over the years.  At a hearing examination in August 2012, after filing his claim for tinnitus, the examiner marked that the Veteran denied tinnitus.  The Veteran is competent to report tinnitus.  See Jandreau, 492 F.3d at 1377.  The Board notes that the examiner's audiometric results were inconclusive and the Veteran stated it was difficult working with the examiner.  In light of the Veteran's service involving loud noise exposure, and resolving reasonable doubt in his favor, the Board finds that the evidence is at least in equipoise that the Veteran's tinnitus is related to active service.

The Board finds the evidence is at least in equipoise, and entitlement to service connection for tinnitus is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert, 1 Vet. App. at 49.

Anxiety

The Veteran contends that he is entitled to service connection for an anxiety disorder because of events or stressors that occurred while he was in service in Vietnam.  For the reasons below, the Board finds that service connection for the Veteran's anxiety is warranted.

As discussed above in regard to PTSD, the Veteran stated there were numerous stressors that he thought caused an acquired psychiatric disorder, such as PTSD or anxiety.  The Veteran reported seeing mangled and dead bodies while serving in a combat zone in Vietnam, including the base barber being dismembered with his head on a pole.  He assisted recovering and discovering injured or dead soldiers and heard other comrades were killed by mortar fire.  

The September 2012 VA examiner diagnosed the Veteran with an anxiety disorder not otherwise specified.  Therefore, a current disability has been shown.  

In regard to an in-service incurrence, the Veteran's service records indicate that he is a Vietnam veteran, received the Armed Forces Expeditionary Medal, and participated in Operation SHUFLY.  The Veteran has related various stressors consistent with his service that could have caused his anxiety, such as the death of comrades and dismemberment of the base barber.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds the second element of service connection is met.

With respect to a link between the Veteran's service and anxiety, the Veteran underwent a psychological examination in September 2012, at which the examiner provided a positive opinion.  The examiner noted that the Veteran had a number of confirmed stressors and psychological symptoms, but did not meet the criteria for PTSD.  However, as noted above, the examiner diagnosed the Veteran with anxiety, and the examiner opined that there is a 50 percent or greater probability of the Veteran's anxiety disorder being incurred in or caused by the claimed stressors.  The examiner, a clinical neuropsychologist, is competent to diagnose and assess the etiology of psychological disorders.  The examiner's opinion is probative because she reviewed the available documentation, interviewed the Veteran, considered the diagnostic criteria and her clinical experience.

The Board finds that service connection for anxiety is warranted.  The medical evidence is in favor of a relationship between the Veteran's service and his anxiety disability.  The September 2012 examiner opined that the Veteran's anxiety is related to his active service.  The examiner explained that the Veteran's depressive symptomatology is thought to be longstanding and based on review of the available documentation, interview with the Veteran, review of the diagnostic criteria, and clinical experience.  Given the consistency between the medical and lay evidence above, the Board considers reliance on the examiner's opinion appropriate. The Board gives this opinion considerable probative weight.

The Board finds the preponderance of the evidence is in favor of the claim, and entitlement to service connection for an anxiety disorder is granted.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 51-52.



ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for PTSD is denied.

New and material evidence having been received, the petition to reopen the claim for service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for an anxiety disorder is granted.


REMAND

In August 2012, the Veteran underwent a hearing examination.  The Veteran stated complained of difficulty hearing, and people had told him that he that he talks too loud.  The VA examiner referenced an audiogram obtained in 1993 that showed mild hearing loss limited to high frequencies for each ear.  

After attempting testing, the August 2012 VA examiner wrote: "Response levels disagreed with the pure tone thresholds offered, including those offered after multiple reinstruction attempts. Bekesey tracings for each ear were type 5 with intertrace gaps up to 40 dB; thresholds derived from Bekesey tracings disagreed with thresholds offered.  It was therefore judged that pure tone thresholds, speech reception thresholds and word recognition could not be reliably assessed and testing was abandoned.  Findings were NOT suitable for adjudication purposes."  The examiner wrote that the Veteran had normal acoustic immittance bilaterally, but abnormal ipsilateral and contralateral acoustic reflexes bilaterally.  The examiner did not assess whether the Veteran had normal hearing or a type of hearing loss.  Finally, the examiner wrote that the Veteran's responses were not sufficiently reliable to diagnose the presence of and or/severity, type and configuration of hearing loss.  The examiner wrote that an opinion regarding adjudication for hearing loss cannot be offered without resort to speculation.

The Veteran wrote that the audiology technician was not easy to work with and another examination should be performed.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain another hearing examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination.  The claims file must be made available to the examiner for review.  Following testing, the examiner should opine whether it is at least as likely as not that any current hearing loss disability is related to active service.  

A complete rationale should be provided for all opinions expressed.  If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  If the examiner is unable to complete testing, provide a complete rationale as to why it was not completed and if it is possible to complete.

2. Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


